     Case 1:19-cv-02753-RCL Document 8-3 Filed 03/16/20 Page 1 of 1




                                 Index of Exhibits

1.  Administrative Complaint (June 29, 2018)
2.  Amended Administrative Complaint (Aug. 8, 2018)
3.  Second Amended Administrative Complaint (Nov. 20, 2018)
4.  Letters from FEC Acknowledging Administrative Complaint and Amended
    Administrative Complaints (July 6, 2018, Aug. 15, 2018, and Nov. 29, 2018)
5. Press Release, FEC remains open for business despite lack of quorum, (Sept. 11, 2019)
6. FEC, Commission Directive No. 10, Rules of Procedure of the Federal Election
    Commission Pursuant to 2 U.S.C. 437c(e) (June 8, 1978), Am. Dec. 20, 2007.
7. Ellen L. Weintraub, The State of the Federal Election Comm’n (Nov. 1, 2019)
8. Ellen L. Weintraub, The State of the Federal Election Comm’n: 2019 End of Year Report
    (Dec. 20, 2019)
9. Office of Comm’r Ann M. Ravel, Dysfunction and Deadlock: The Enforcement Crisis at
    the Federal Election Comm’n Reveals the Unlikelihood of Draining the Swamp (Feb.
    2017)
10. Docket Report as of March 6, 2020




                                         20
